                         Case 3:18-cv-00527-LRH-WGC Document 12 Filed 12/05/18 Page 1 of 2



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             7
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11      Attorneys for Plaintiff HP Tuners, LLC
           12
                                             UNITED STATES DISTRICT COURT
           13
                                                     DISTRICT OF NEVADA
           14

           15      HP TUNERS, LLC, a Nevada limited liability        Case No. 3:18-cv-00527-LRH-WGC
                   company,
           16
                                        Plaintiff,                   STIPULATION FOR EXTENSION OF
           17                                                        TIME FOR BRIEFING ON MOTION TO
                          vs.                                        DISMISS
           18

           19      KENNETH CANNATA,                                  (First Request)

           20                           Defendant.
           21

           22             IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff HP Tuners, LLC, through
           23      its attorneys, Andrew P. Bleiman, Esq., MARKS & KLEIN, and Cecilia Lee, Esq. and Elizabeth
           24      High, Esq., LEE HIGH, LTD., and Defendant Kenneth Cannata, through his attorney, Bart Larsen,
           25      Esq., KOLESAR & LEATHAM, to extend the briefing deadlines relating to the Motion to Dismiss,
           26      which was filed on November 26, 2018. ECF No. 10. Pursuant to LR 7-2, the current response
           27      deadline is December 10, 2018, and the reply deadline is December 17, 2018.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                 1
                         Case 3:18-cv-00527-LRH-WGC Document 12 Filed 12/05/18 Page 2 of 2



             1            The parties hereby agree that Plaintiff HP Tuners, LLC shall have until January 7, 2019, to

             2     file its response to the Motion to Dismiss. Plaintiff HP Tuners, LLC requests the additional time

             3     to respond to the Motion to Dismiss for good cause because during December 2018, counsel for

             4     Plaintiff has several other case-related deadlines, and, additionally, will be attending a work

             5     conference out of the office. This is the parties’ first request for an extension of time.

             6            The parties further hereby stipulate that Defendant Kenneth Cannata shall have until

             7     January 21, 2019, to file his reply in support of his Motion Dismiss. The parties finally stipulate

             8     that the discovery plan/scheduling order shall be due by February 1, 2019.

             9            For the above reasons, the parties respectfully request that this Court approve the

           10      Stipulation.

           11             DATED this 5th day of December, 2018.

           12      LEE HIGH, LTD.                                         KOLESAR & LEATHAM
           13      /s/ Elizabeth High, Esq.                               /s/ Bart Larsen, Esq.
                   CECILIA LEE, ESQ.                                      BART LARSEN, ESQ.
           14      ELIZABETH HIGH, ESQ.                                   Attorney for Defendant Kenneth Cannata
           15
                   MARKS & KLEIN
           16
                   /s/ Andrew P. Bleiman, Esq.
           17      ANDREW P. BLEIMAN, ESQ.
                   Attorneys for Plaintiff HP Tuners, LLC
           18

           19

           20

           21      IT IS SO ORDERED.
           22
                   ______________________________
           23
                   HONORABLE WILLIAM G. COBB
           24      UNITED STATES MAGISTRATE JUDGE

           25
                   DATED:         __________________
           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     2
